     Case 2:18-cv-01023-DMG-SP Document 38 Filed 09/06/19 Page 1 of 3 Page ID #:361




1     NICOLA T. HANNA
2     United States Attorney
      BRANDON D. FOX
3     Assistant United States Attorney
4     Chief, Criminal Division
      STEVEN R. WELK (CBN 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
7       312 North Spring Street, 14th Floor
        Los Angeles, California 90012
8       Telephone: (213) 894-6166
9       Facsimile: (213) 894-0142
        E-mail: Steven.Welk@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                          UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                            WESTERN DIVISION
15                                ) NO. CV 18-1023 DMG (SPx)
      UNITED STATES OF AMERICA,
16                                )
               Plaintiff,         )
17                                ) PLAINTIFF’S EX PARTE
                      vs.         )
18                                ) APPLICATION TO LIFT STAY FOR
      APPROXIMATELY 279,808       ) THE LIMITED PURPOSE OF
19    ALUMINUM STRUCTURES IN THE )) ALLOWING PLAINTIFF TO FILE
      SHAPE OF PALLETS,             MOTION TO STRIKE CLAIM OF
20                                ) PERFECTUS ALUMINUM, INC.
               Defendants.        )
21                                )
                                  )
22    PERFECTUS ALUMINUM, INC.,   )
                                  )
23                                )
               Claimant.          )
24                                )
25
26          On April 9, 2018, Plaintiff United States of America (the “government”) and
27    claimant Perfectus Aluminim, Inc. (“Claimant”), stipulated to stay this civil
28    forfeiture action pursuant to 18 U.S.C. § 981(g), pending the conclusion of a
                                               1
     Case 2:18-cv-01023-DMG-SP Document 38 Filed 09/06/19 Page 2 of 3 Page ID #:362




1     related criminal investigation. As set forth in the stipulation, the instant action is
2     related to five other actions pending before this Court, all of which were related to
3     the ongoing, federal criminal investigation.1 That stay remains in effect, as the
4     underlying investigation has since matured into a criminal prosecution in which
5     Claimant here is a named defendant that has been duly served with a summons but
6     has failed to appear.
7           The government respectfully requests that the stay of this action be lifted for
8     the limited purpose of allowing the government to file a motion to strike the claim
9     of Claimant.
10          On September 4, 2019, government counsel provided notice of its intent to
11    make this ex parte application, describing the substance of the application and the
12    government’s intent to bring a motion to strike Claimant’s claim. The notice was
13    sent to Claimant’s counsel, Marc Greenberg, Tucker Ellis LLP, 515 South Flower
14    ///
15    ///
16    ///
17    ///
18    ///
19    ///
20    ///
21    ///
22
23    1
        The five related actions are: U.S. v. Real Property Located at 10681 Production
24    Avenue, Fontana, California, EDCV 17-1872 DMG (SPx); U.S. v. Real Property
      Located at 2323 Main Street, Irvine, California, SACV 17-1592 DMG (SPx); U.S.
25    v. Real Property Located at 1001 S. Doubleday Avenue, Ontario, California,
26    EDCV 17-1873 DMG (SPx); U.S. v. Real Property Located at 14600 Innovation
27    Drive, Riverside, California, EDCV 17-1875 DMG (SPx); and U.S. v.
      Approximately 279,808 Aluminum Structures in the Shape of Pallets, CV 18-1023
28    DMG (SPx).
                                                 2
     Case 2:18-cv-01023-DMG-SP Document 38 Filed 09/06/19 Page 3 of 3 Page ID #:363




1     Street, Forty Second Floor, Los Angeles, CA 90071, (213) 430-3355, by email at
2     Marc.Greenberg@tuckerellis.com. Mr. Greenberg did not respond to government
3     counsel’s inquiry.
4
5     DATED: September 6, 2019      NICOLA T. HANNA
                                    United States Attorney
6                                   BRANDON D. FOX
7                                   Assistant United States Attorney
                                    Chief, Criminal Division
8
9                                         /s/ Steven R. Welk
                                    STEVEN R. WELK
10                                  Assistant United States Attorney
                                    Chief, Asset Forfeiture Section
11
12                                  Attorneys for Plaintiff
                                    UNITED STATES OF AMERICA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
